

Exhibit 10.7


SECOND AMENDMENT TO TERM LOAN NOTE


THIS SECOND AMENDMENT TO TERM LOAN NOTE (the “Amendment to Note”) is made as of
March 15, 2010, by and among SUSQUEHANNA BANK, a Pennsylvania chartered bank
(the “Bank”), as lender and by PURE EARTH RECYCLING (NJ), INC.  a Delaware
corporation with a principal office at 3137 Chammings Court, Vineland, NJ 08360,
and REZULTZ, INCORPORATED,  a New Jersey corporation with a principal office at
3209 North Mill Rd., Vineland, NJ 08360, with joint and several liability (each
individually a “Borrower” or “Obligor” and, collectively, “Borrowers” or
“Obligors”).


TERM LOAN NOTE AND AMENDMENT:  The Obligors executed and delivered to Bank a
Term Loan Note (the “Note”), dated November 12, 2008, and a First Amendment to
Term Loan Note (the First Amendment”), dated as of November 16, 2009, in regard
to the Term Loan (as defined therein) in the principal amount of $8,000,000.


MERGER:  As of December 31, 2009, PURE EARTH TREATMENT (NJ), INC.  executed and
filed a Certificate of Merger with the State of Delaware, merging into PURE
EARTH RECYCLING (NJ), INC., retaining the name PURE EARTH RECYCLING (NJ),
INC. As of that same date, it also executed and filed a Certificate of Merger
with the State of New Jersey to evidence the merger.  As of that same date, it
also executed and filed a filing with the State of Kentucky to evidence the
merger.


INTEREST RATE AND REPAYMENT CHANGES:


a.           Principal and Interest Repayment Terms.  Commencing on March 15,
2010, and continuing monthly up to and including May 15, 2010, Borrower shall
make monthly installments of accrued interest only (without principal) at the
rate provided in the Note.  Lender agrees to provide Borrower with a revised
schedule of payments upon Borrower’s request but any failure by Lender to do so
shall not relieve Borrower of its obligations to make such payment due hereunder
or create any liability of Lender to Borrower.
 
b.           Term Loan Maturity Date.  Regardless of the terms contained in this
Amendment to Note, the Loan shall mature on November 15, 2015, subject to
adjustment in accordance with the Following Business Day Convention (the
"Maturity Date"), whereupon all Obligations under the Term Loan shall be
immediately due and payable in full.
 
CONTINUING EFFECT: All of the terms and conditions contained in the Note shall
continue to be fully effective, except to the extent that any of them are
expressly modified by this Amendment to Note.

 
- 1 -

--------------------------------------------------------------------------------

 

MISCELLANEOUS PROVISIONS.


A.           The inapplicability or unenforceability of any provision of this
Amendment to Note shall not limit or impair the operation or validity of any
other provision of this Amendment to Note.


B.           The captions herein are for convenience and reference only and in
no way define, limit, or describe the scope or intent of this Amendment to Note
or affect any of the terms or provisions hereof; and


C.           This Amendment to Note shall be governed by, and interpreted in
accordance with, the laws of the State of New Jersey.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to Note
the day and year first above written.



       
BANK:
                 
SUSQUEHANNA BANK
                 
By:
/s/ Hugh J. Arbuthnot
  (SEAL)
       
Hugh J. Arbuthnot, Commercial Relationship Manager
                 
BORROWER:
     
Attest:
 
PURE EARTH RECYCLING (NJ), INC., a Delaware
corporation
     
By:
/s/ Joseph Kotrosits
  (SEAL)
 
By:
/s/ Mark Alsentzer
  (SEAL)
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President
     
Attest:
 
REZULTZ, INCORPORATED, a New Jersey
corporation
         
By:
/s/ Joseph Kotrosits
  (SEAL)
 
By:
/s/ Mark Alsentzer
  (SEAL)
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President


 
- 2 -

--------------------------------------------------------------------------------

 